Citation Nr: 1043336	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for malignant gastrointestinal 
stromal cell tumor, claimed as cancer, to include as due to 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from September 1951 to September 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a rating decision of July 2004, the RO granted service 
connection for posttraumatic (PTSD) and assigned a 30 percent 
evaluation effective January 2004.  In March 2005, the appellant 
submitted a Notice of Disagreement (NOD) as to the evaluation 
assigned.  Subsequently, in August 2005, the appellant submitted 
a statement stating he was withdrawing the March 2005 NOD.  
Consequently, this issue is not on appeal.

The Board notes that, in a radiation exposure questionnaire 
received in February 2005, in stating the specific disabilities 
he was claiming, the appellant stated scarring of the lungs.  
While the rating decision of July 2005 adjudicated service 
connection for cancer in general, scarring of the lungs does not 
necessarily signify cancer.  Therefore, the Board finds that the 
issue of entitlement to service connection for scarring of the 
lungs as due to exposure to radiation has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Consequently, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing has been associated with the claim file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Veteran is seeking service connection for a malignant 
gastrointestinal stromal tumor, claimed as stomach cancer.  He 
argues that he was exposed to radiation from the environment when 
he was stationed at Camp Hanford for eighteen months while in 
service and this caused his stomach cancer.  After a careful 
review of the evidence of record, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  

Initially, the Board notes that the evidence clearly shows the 
Veteran was diagnosed with a gastrointestinal stromal tumor in 
2000 which was excised.  However, there is conflicting medical 
evidence as to whether the removed tumor was malignant.  Indeed, 
a pathology report of November 2000 notes that the tumor had at 
least the potential to be malignant.  Moreover, in a letter of 
May 2005, the Veteran's private oncologist, Dr. P.D.K., stated 
that the tumor had the potential to be malignant.  However, in a 
letter of March 2006, he stated that the tumor had behaved in a 
malignant fashion, and he regarded the tumor to be malignant.  
Finally, VA outpatient records have referred to the Veteran's 
diagnosis as spindle cell carcinoma of the stomach.  On the other 
hand, a VA medical opinion of May 2005, stated that while 
numerous records state the tumor had the potential to be 
malignant, or the possibility of becoming cancer, there is a less 
than 50 percent probability that the tumor is to be considered 
cancer.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of 
the pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer of 
the pancreas; (ix) multiple myelomas; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer 
of the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial 
alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2010).  
Considering the conflicting evidence regarding the malignancy of 
the tumor, as delineated above, the Board finds that a VA medical 
opinion by an expert is necessary to resolve the conflict.  On 
remand, the RO should obtain an opinion from an oncologist as to 
whether the Veteran's treated gastrointestinal stromal tumor was 
malignant and whether the same is tantamount to a diagnosis of 
stomach cancer.

Even though there is still a question as to whether the Veteran's 
disability is stomach cancer so as to make the presumptive 
provisions of 38 C.F.R. § 3.309(d) (2) applicable, the Board, in 
order to ensure proper development and for expediency of the 
handling of the appellant's claim, will request additional 
development as if the appellant's disability was a cardiogenic 
disease.  

In December 2006, the RO requested that the U.S. Army Aviation 
and Missile Command furnish a DD 1141, Record of Exposure to 
Ionizing Radiation, or an equivalent record of occupational 
radiation exposure.  In a letter of January 2007, the Chief of 
the U.S. Army Dosimetry Center stated that after researching 
their files for evidence of exposure to ionizing radiation they 
were unable to locate any records for him.  They noted that they 
only kept record dating back to mid 1954.  In January 2008, the 
Director of Occupational Health Sciences of the U.S. Army Center 
for Health Promotion and Preventive Medicine determined that 
there was no DD 1141 for the Veteran and therefore, he was not 
expected to have received a significant exposure to ionizing 
radiation.  

The Board finds that the January 2008 findings from the Director 
of Occupational Health Sciences do not specifically state the 
Veteran was not exposed to radiation in service, but rather that 
he did not receive significant exposure to ionizing radiation.  
Moreover, the Board notes that the evidence reflects that the 
Veteran was stationed at Camp Hanford which is known to be a 
nuclear facility.  He has alleged environmental exposure from 
areas which were noted to have been contaminated in the base.  
The RO has not made any attempts to confirm whether such 
environmental exposure was possible in the Veteran's case and to 
obtain dose estimations based on such exposure.  On remand, the 
RO should take the appropriate steps to confirm whether the 
Veteran was environmentally exposed to radiation by being 
stationed at Camp Hanford for 18 months and if so, obtain a dose 
estimation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
provide any more information regarding his 
service at Camp Hanford, to specifically 
include his unit assignment while at Camp 
Hanford.  Any response received should be 
associated with the record on appeal.

2.  Contact the Defense Threat Reduction 
Agency (DTRA) and obtain information 
regarding whether the Veteran's proximity 
to the Hanford nuclear complex during 
active service would have resulted in his 
exposure to ionizing radiation and, if so, 
to provide the dose estimate of such 
exposure.

3.  After the above development has been 
completed, the RO should request an opinion 
by an oncologist or a doctor who 
specializes in diseases due to radiation 
exposure to determine the etiology of the 
Veteran's gastrointestinal stromal tumor.  
The examiner should specifically state: (1) 
whether the gastrointestinal stromal tumor 
is considered a stomach cancer; (2) if 
radiation exposure is confirmed or 
estimated, whether the gastrointestinal 
stromal tumor is due to exposure to 
ionizing radiation; and (3) whether the 
gastrointestinal stromal tumor is otherwise 
related to service.  The claim file must be 
made available to and reviewed by the 
examiner.  A complete rationale for any 
opinion rendered must be provided.  If the 
physician cannot respond without resorting 
to speculation, he/she should so indicate 
this and explain the reason why an opinion 
would be speculative.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and readjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



